Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
Claims 1-20 have been submitted for examination.
Claims 1-20 have been rejected.
Objection
Claims 12-20 have a typographical missing. It appears that 1 is missing in all the claim to correctly show the dependency of the claims. Correction is strongly recommended.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-20 are rejected under 35 U.S.C. 102(a)1 as being anticipated by Ferris United States Patent Application Publication 2013/0086235 hereinafter F.
In regard to claims 1, 11 
F discloses an apparatus comprising a memory and at least one processor configured to: monitor one or more input/output (I/O) workloads of one or more storage devices; analyze one or more resources consumed by one or more threads of each storage device component to process one or more operations included in each workload; and control consumption of the one or more resources by each thread based on the analysis. (Paragraph 27)
In regard to claims 2, 12
F discloses the apparatus of claim 1 further configured to: analyze the one or more I/O workloads for each storage device to identify workload patterns of each storage device; and predict I/O workload characteristics corresponding to one or more anticipated workloads for each storage device based on the identified patterns. (Paragraph 27)
In regard to claims 3, 13
F discloses the apparatus of claim 2 further configured to store the analysis each thread’s resource consumption in global memory. (Paragraph 34)
In regard to claims 4, 14
F discloses the apparatus of claim 3 further configured to: analyze I/O workload processing of each storage device component; predict I/O workload characteristics corresponding to one or more anticipated workloads for each storage device component; and store the analysis and the predictions in the global memory. (Paragraph 34)
In regard to claims 5, 15
F discloses the apparatus of claim 4 further configured to: analyze the one or more resources consumed each storage device component thread based on the analyzed storage device component workload processing; predict resource consumption for each component's threads based on the analyzed resource consumption of each thread; and store the analyzed resource consumption of each thread and the predicted resource consumption for each component's threads in the global memory. (Paragraph 36)
In regard to claims 6, 16
F discloses the apparatus of claim 5 further configured to generate one or more resource consumption policies for each component’s thread based on each thread’s predicted resource consumption. (Paragraph 37)
In regard to claims 7, 17
F discloses the apparatus of claim 6 further configured to generate the one or more resource consumption policies based further on one or more of each analyzed workload, predicted workload, analyzed resource consumptions, predicted resource consumptions for each component of a subject storage device. (Paragraph 37; 97%)
In regard to claims 8, 18
F discloses the apparatus of claim 6 further configured to: retrieve information including each analyzed workload, predicted workload, analyzed resource consumptions, and predicted resource consumptions for each component of each storage device of one or more storage device clusters in a storage area network (SAN); and generate the one or more resource consumption policies based further on the retrieved information. (Paragraph 32)
In regard to claims 9, 19
F disclose the apparatus of claim 8 further configured to generate the one or more resource consumption policies using one or more machine learning (ML) engines, the one or more ML engines including on-policy reinforcement learning. (Paragraph 39)
In regard to claim 10, 20
F discloses the apparatus of claim 9 further configured to: generate one or more random resource consumption policies; execute the one or more random resource consumption policies; and optimize one or more current resource consumption policies based on analyzed results of the executed resource consumption policies using the one or more ML engines one or more ML engines. (Paragraph 40)
	Contact	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMINE RIAD whose telephone number is (571)272-8185.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bonzo Bryce can be reached 571-272-3655.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/A.R./
/Amine Riad/
Primary Examiner